Exhibit 10.29

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement ("Agreement") is made as of May 17, 2018 between
DESTINATION XL GROUP, INC., a Delaware corporation with an office at 555
Turnpike Street, Canton, Massachusetts, 02021 (the "Company" which term includes
any affiliates and subsidiaries), and Allison Surette (the “Executive”) having
an address at 4 Freeport Dr., Burlington, Massachusetts 01803.

 

WITNESSETH:

 

WHEREAS, the Company desires that Executive serve as Senior Vice President,
General Merchandise Manager and Executive desires to be so employed by the
Company.

 

WHEREAS, Executive and the Company desire to set forth in writing the terms and
conditions of the Executive's employment with the Company from the date hereof.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

     1.        EMPLOYMENT

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  Executive
shall hold the office of Senior Vice President, General Merchandise Manager.

 

            2.TERM

 

The term of employment under this Agreement (the “Term of Employment”) shall
begin on the date set forth above (the "Effective Date") and shall continue
until terminated by either party as hereinafter set forth.

 

            3.         COMPENSATION

 

   (a)During the Term of Employment, as compensation for the employment services
to be rendered by Executive hereunder, the Company agrees to pay to Executive,
and Executive agrees to accept, payable in equal bi-weekly installments in
accordance with Company practice, an annual base salary of Two Hundred and
Eighty-Five Thousand Dollars and 00/100 Cents ($285,000.00) (the “Base
Salary”).  The Base Salary shall be reviewed at least annually to ascertain
whether, in the judgment of the Company, such Base Salary should be
adjusted.  If so, the adjusted Base Salary shall be adjusted for all purposes of
this Agreement.

 

     (b) In addition to the Base Salary, during the Term of Employment,
Executive is eligible to participate in the Company’s Annual Incentive Plan.
Such incentive shall be determined and payable in accordance with the Company's
incentive program in effect at the time, subject to change from year to year in
the Company’s sole discretion. Executive will participate in the Company’s
incentive program and Executive’s target bonus under such plan (if all
individual and Company performance conditions are met) shall be 40% of
Executive’s actual annual base

--------------------------------------------------------------------------------

earnings (which shall be the total Base Salary as may be paid during the fiscal
year (“Base Earnings”)). The actual award under the incentive program, if any,
may be more or less than the target and will be based on Executive’s performance
and the performance of the Company and payment will be made in accordance with
and subject to the terms and conditions of the incentive program then in effect.

 

   (c)In addition, during the Term of Employment, Executive is eligible to
participate in the Company’s Long-Term Incentive Plan (“LTIP”). Such incentive
shall be determined and distributable in accordance with and subject to the
terms and conditions as described in the LTIP documents in effect at the time of
the award, subject to change from year to year in the Compensation Committee’s
sole discretion. Executive will participate in the Company’s LTIP at a target
incentive rate of 70% of Executive’s Base Salary in effect on the Executive’s
Effective Date of Participation, for the incentive period, based upon the
Company’s targeted performance as defined in the LTIP documents in effect at the
time of the award.

 

   4.EXPENSES

 

The Company shall pay or reimburse Executive, in accordance with the Company's
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive during the Term of Employment in connection with Executive’s
employment hereunder.  Executive shall comply with such restrictions and shall
keep such records as the Company may reasonably deem necessary to meet the
requirements of the Internal Revenue Code of 1986, as amended from time to time,
and regulations promulgated thereunder.

 

 

5.

OTHER BENEFITS

 

(a)During the Term of Employment, Executive shall be entitled to such vacations
and to participate in and receive any other benefits customarily provided by the
Company to its management (including any profit sharing, pension, 401(k), short
and long-term disability insurance, medical and dental insurance and group life
insurance plans in accordance with and subject to the terms of such plans,
including, without limitation, any eligibility requirements contained therein),
all as determined from time to time by the Compensation Committee of the Board
of Directors in its discretion.

 

(b)The Company will, during the Term of Employment, provide Executive with an
automobile allowance in the total amount of Eight Thousand Four Hundred Dollars
and 00/100 Cents ($8,400.00) annually, in equal bi-weekly payments in accordance
with the Company’s normal payroll practices. Executive shall pay and be
responsible for all insurance, repairs and maintenance costs associated with
operating the automobile.  Executive is responsible for Executive’s gasoline,
unless the gasoline expense is reimbursable under the Company's policies and
procedures.

 

(b)Executive will be eligible to participate in the Company’s annual performance
appraisal process.  

 

 

2

 

--------------------------------------------------------------------------------

 

6.

DUTIES

 

(a)Executive shall perform such duties and functions consistent with the
position of Senior Vice President, General Merchandise Manager and/or as the
Company shall from time to time determine and Executive shall comply in the
performance of Executive’s duties with the policies of, and be subject to the
direction of the Company.

 

(b)During the Term of Employment, Executive shall devote substantially all of
his or her time and attention, vacation time and absences for sickness excepted,
to the business of the Company, as necessary to fulfill Executive’s
duties.  Executive shall perform the duties assigned to him or her with fidelity
and to the best of Executive’s ability.  Notwithstanding anything herein to the
contrary, and subject to the foregoing, Executive shall not be prevented from
accepting positions in outside organizations so long as such activities do not
interfere with Executive's performance of Executive’s duties hereunder and do
not violate paragraph 10 hereof.

 

(c) The principal location at which the Executive shall perform Executive’s
duties hereunder shall be at the Company's offices in Canton, Massachusetts or
at such other location as may be temporarily designated from time to time by the
Company.  Notwithstanding the foregoing, Executive shall perform such services
at such other locations as may be required for the proper performance of
Executive’s duties hereunder, and Executive recognizes that such duties may
involve travel.

 

 

7.

TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

 

 

(a)

The Term of Employment may be terminated by the Company at any time:

 

(i)upon the determination by the Company that Executive's performance of his
duties has not been fully satisfactory for any reason which would not constitute
justifiable cause (as hereinafter defined) or for other business reasons
necessitating termination which do not constitute justifiable cause, in either
case upon thirty (30) days' prior written notice to Executive; or

 

(ii)upon the determination of the Company that there is justifiable cause (as
hereinafter defined) for such termination.

 

 

(b)

The Term of Employment shall terminate upon:

 

 

(i)

the death of Executive;

 

 

(ii)

the date on which the Company elects to terminate the Term of Employment  by
reason of the "disability" of Executive (as hereinafter defined in subsection
(c) herein) pursuant to subsection (g) hereof; or

 

 

(iii)

Executive’s resignation of employment.

 

(c)For the purposes of this Agreement, the term "disability" shall mean
Executive is physically or mentally incapacitated so as to render Executive
incapable of performing the

3

 

--------------------------------------------------------------------------------

essentials of Executive's job, even with reasonable accommodation, as reasonably
determined by the Company, which determination shall be final and binding.

 

(d)For the purposes hereof, the term "justifiable cause" shall mean: any failure
or refusal to perform any of the duties pursuant to this Agreement or any breach
of this Agreement by the Executive; Executive’s breach of any material written
policies, rules or regulations which have been adopted by the Company;
Executive’s repeated failure to perform Executive’s duties in a satisfactory
manner; Executive's performance of any act or Executive’s failure to act, as to
which if Executive were prosecuted and convicted, a crime or offense involving
money or property of the Company or its subsidiaries or affiliates, or a crime
or offense constituting a felony in the jurisdiction involved, would have
occurred; any unauthorized disclosure by Executive to any person, firm or
corporation of any confidential information or trade secret of the Company or
any of its subsidiaries or affiliates; any attempt by Executive to secure any
personal profit in connection with the business of the Company or any of its
subsidiaries and affiliates; or the engaging by Executive in any business other
than the business of the Company and its subsidiaries and affiliates which
interferes with the performance of Executive’s duties hereunder.  Upon
termination of Executive's employment for justifiable cause, Executive shall not
be entitled to any amounts or benefits hereunder other than such portion of
Executive's Base Salary and reimbursement of expenses pursuant to paragraph 5
hereof as have been accrued through the date of Executive’s termination of
employment.

 

(e)If the Company terminates this Agreement without "justifiable cause" as
provided in subsection 7(a)(i), the Company shall pay Executive his or her then
current base salary for five months after the effectiveness of such termination,
payable in equal payments in accordance with the Company’s customary payroll
practices commencing with the first payroll period that begins at least 30 days
after the termination of the Executive’s Term of Employment conditioned upon the
Executive having provided the Company with an executed general release in the
form attached hereto as Exhibit A (the “General Release”) and the time for
Executive’s revocation of the General Release having expired.  Such payments
shall be made in accordance with the Company’s customary payroll practices until
paid in full.     Any payment pursuant to this paragraph 7(e) is contingent upon
Executive’s execution of the General Release within 21 days after termination of
the Term of Employment (and the Executive’s not revoking that General Release)
and will be in lieu of payments to which Executive might have been entitled
under any other severance plan of the Company.

 

(f)If Executive shall die during the term of Executive’s employment hereunder,
this Agreement shall terminate immediately.  In such event, the estate of
Executive shall thereupon be entitled to receive such portion of Executive's
base annual salary and reimbursement of expenses pursuant to paragraph 4 as have
been accrued through the date of Executive’s death.

 

(g)Upon Executive's "disability", the Company shall have the right to terminate
Executive's employment.  Any termination pursuant to this subsection (g) shall
be effective on the earlier of (i) the date 30 days after which Executive shall
have received written notice of the Company's election to terminate or (ii) the
date Executive begins to receive long-term disability insurance benefits under
the policy provided by the Company pursuant to paragraph 5 hereof.

 

4

 

--------------------------------------------------------------------------------

(h)Upon the resignation of Executive in any capacity, that resignation will be
deemed to be a resignation from all offices and positions that Executive holds
with respect to the Company and any of its subsidiaries and affiliates. In the
event of Executive’s resignation, Executive shall be entitled only to receive
such portion of Executive’s annual Base Salary and reimbursement of expenses
pursuant to paragraph 4 as have been accrued through the date of Executive’s
resignation.

 

(i)Change of Control.  In the event the Term of Employment is terminated by the
Company without justifiable cause (as defined herein) or Executive resigns with
Good Reason (as defined herein) within one (1) year following a Change of
Control of the Company has occurred, then, in such event, the Company shall pay
Executive an amount equal to twelve (12) months of Executive’s highest Base
Salary in effect at any time during the six (6) month period ending on the date
of the Change of Control.  For the purposes of the foregoing, Change of Control
shall have the meaning set forth in the Company’s 2016 Incentive Compensation
Plan (without regard to any subsequent amendments thereto). For purposes of the
foregoing, “Good Reason” means the occurrence of any of the following: (i) a
material diminution in the Executive’s base compensation; (ii) a material
diminution in the Executive’s authority, duties, or responsibilities; (iii) a
material change in the geographic location at which the Executive must perform
the services under this Agreement; or (iv) any other action or inaction that
constitutes a material breach by the Company of this Agreement.  For purposes of
this provision, Good Reason shall not be deemed to exist unless the Executive’s
termination of employment for Good Reason occurs within 2 years following the
initial existence of one of the conditions specified in clauses (i) through (iv)
above, the Executive provides the Company with written notice of the existence
of such condition within 90 days after the initial existence of the condition,
and the Company fails to remedy the condition within 30 days after its receipt
of such notice. The Company shall pay the amount required under this paragraph
7(i) in a single payment thirty (30) days after termination of the Term of
Employment, subject to and conditioned upon the Executive’s execution of the
General Release required pursuant to paragraph 7(k) hereof and such release
becoming irrevocable.  Any payments made pursuant to this paragraph 7(i) will be
in lieu of payments to which Executive might have been entitled under paragraph
7(e) of this Agreement or under any other severance plan of the Company.  The
payments under this Agreement shall be reduced if and to the extent necessary to
avoid any payments or benefits to Executive being treated as “excess parachute
payments” within the meaning of Internal Revenue Code Section 280G(b)(i).

 

(j)Clawback of Certain Compensation and Benefits

. If, after the termination of the Term of Employment for any reason other than
by the Company for “justifiable cause”:

(i)it is determined in good faith by the Company within twelve (12) months after
the termination of the Term of Employment (the “Termination Date”) that the
Executive’s employment could have been terminated by the Company for justifiable
cause under paragraph 7(d) hereof (unless the Company knew or should have known
that as of the Termination Date, the Executive’s employment could have been
terminated for justifiable cause in accordance with paragraph 7(d) hereof); or

(ii)the Executive breaches any of the provisions of paragraph 10, then, in
addition to any other remedy that may be available to the Company in law or
equity and/or pursuant

5

 

--------------------------------------------------------------------------------

to any other provisions of this Agreement, the Executive’s employment shall be
deemed to have been terminated for justifiable cause retroactively to the
Termination Date and the Executive also shall be subject to the following
provisions:

(A)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, all amounts paid to Executive by the Company,
whether or not pursuant to this Agreement (other than such portion of
Executive’s Base Salary and reimbursement of expenses pursuant to paragraph 4
hereof as have been accrued through the date of the termination of the Term of
Employment), on or after the Termination Date (including the pre-tax cost to the
Company of any benefits  that are in excess of the total amount that the Company
would have been required to pay to the Executive if the Executive’s employment
with the Company had been terminated by the Company for justifiable cause in
accordance with paragraph 7(d) above);

(B)all vested and unvested Awards (as that term is defined in the 2016 Incentive
Compensation Plan) then held by the Executive shall immediately expire; and

(C)the Executive shall be required to pay to the Company, immediately upon
written demand by the Company, an amount equal to any Gains resulting from the
exercise or payment of any Awards (as that term is defined in the 2016 Incentive
Compensation Plan) at any time on or after, or during the one year period prior
to, the Termination Date.  For these purposes, the term “Gain” shall mean (i) in
the case of each stock option or stock appreciation right (“SAR”), the
difference between the fair market value per share of the Company’s common stock
underlying such option or SAR as of the date on which the Executive exercised
the option or SAR, less the exercise price or grant price of the option or SAR;
and (ii) in the case of any Award other than a stock option or SAR that is
satisfied by the issuance of Common Stock of the Company, the value of such
stock on the Termination Date, and (iii) in the case of any Award other than a
stock option or SAR, that is satisfied in cash or any property other than Common
Stock of the Company, the amount of cash and the value of the property on the
payment date paid to satisfy the Award.

(k) Any payment pursuant to paragraph 7(e) or 7(i) shall be contingent upon
Executive’s execution of the General Release within 21 days after termination of
the Term of Employment, and the Executive’s not revoking that release.

 

 

8.

COMPLIANCE WITH SECTION 409A

(a)

General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the timing of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Executive).  

6

 

--------------------------------------------------------------------------------

(b)

Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

(c)

6 Month Delay for “Specified Employees”.

(i) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date of the
Executive’s separation from service.  Such interest shall be calculated from the
date on which the payment otherwise would have been made until the date on which
the payment is made.

 

(ii) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(d)

No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(e)

Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.  In addition, to the extent permissible under Section
409A, any series of installment payments under this Agreement shall be treated
as a right to a series of separate payments.

(f)

Taxable Reimbursements.

(i) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Executive
following the year in which the expense was incurred.  

7

 

--------------------------------------------------------------------------------

(ii) The amount of any Taxable Reimbursements to be provided to the Executive
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursement to be provided in any other taxable year of the Executive.  

(iii) The right to Taxable Reimbursements shall not be subject to liquidation or
exchange for another benefit.

9.        REPRESENTATION AND AGREEMENTS OF EXECUTIVE

 

(a)Executive represents and warrants that Executive is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of Executive’s
duties hereunder.

 

(b)Executive agrees to submit to a medical examination and to cooperate and
supply such other information and documents as may be required by any insurance
company in connection with the Company's obtaining life insurance on the life of
Executive, and any other type of insurance or fringe benefit as the Company
shall determine from time to time to obtain.

 

(c)Executive represents and warrants that Executive has never been convicted of
a felony and Executive has not been convicted or incarcerated for a misdemeanor
within the past five years, other than a first conviction for drunkenness,
simple assault, speeding, minor traffic violations, affray, or disturbance of
the peace.

 

(d)Executive represents and warrants that Executive has never been a party to
any judicial or administrative proceeding that resulted in a judgement, decree,
or final order (i) enjoining him or her from future violations of, or
prohibiting any violations of any federal or state securities law, or (ii)
finding any violations of any federal or state securities law.

 

(e)      Executive represents and warrants that Executive has never been accused
of any impropriety in connection with any employment;

 

Any breach of any of the above representations and warranties is "justifiable
cause" for termination under paragraph 7(d) of this Agreement.

 

 

10.

NON-COMPETITION

 

(a)

Executive agrees that during the Term of Employment and during the one (1) year
period immediately following the Termination Date (the "Non-Competitive
Period"), Executive shall not, directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, trustee, corporate
officer, director, licensor, or in any capacity whatsoever, engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, accept any competitive business on behalf of, or have
any connection with any business which is competitive with products or services
of the Company or any subsidiaries and affiliates, in any geographic area in
which the Company or any of its subsidiaries or affiliates are then conducting
or proposing to conduct business, including, without limitation, the United
States of America and its possessions, Canada and Europe; provided, however,
that Executive may own

8

 

--------------------------------------------------------------------------------

any securities of any corporation which is engaged in such business and is
publicly owned and traded but in an amount not to exceed at any one time one
percent (1%) of any class of stock or securities of such corporation.  In
addition, Executive shall not, during the Non-Competitive Period, directly or
indirectly, request or cause any suppliers or customers with whom the Company or
any of its subsidiaries or affiliates has a business relationship to cancel or
terminate any such business relationship with the Company or any of its
subsidiaries or affiliates or otherwise compromise the Company’s good will or
solicit, hire, interfere with or entice from the Company or any of its
subsidiaries or affiliates any employee (or former employee who has been
separated from service for less than 12 months) of the Company or any of its
subsidiaries or affiliates.

 

(b)If any portion of the restrictions set forth in this paragraph 10 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 10, a
business competitive with the products and services of the Company (or such
subsidiaries and affiliates) is limited to a specialty retailer which primarily
distributes, sells or markets so-called "big and tall" apparel of any kind for
men or which utilizes the "big and tall" retail or wholesale marketing concept
as part of its business.

 

(c)Executive acknowledges that the Company conducts business throughout the
world, that Executive’s duties and responsibilities on behalf of the Company are
of a worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

 

(d)The existence of any claim or cause of action (a  claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

11.INVENTIONS AND DISCOVERIES

 

(a)Upon execution of this Agreement and thereafter, Executive shall promptly and
fully disclose to the Company, and with all necessary detail for a complete
understanding of the same, all existing and future developments, know-how,
discoveries, inventions, improvements, concepts, ideas, writings, formulae,
processes and methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during the period of Executive’s employment with, or rendering of advisory or
consulting services to, the Company or any of its subsidiaries and affiliates,
solely or jointly with others, in or relating to any activities of the Company
or its subsidiaries and affiliates known to him or her as a consequence of
Executive’s employment or the rendering of advisory and consulting services
hereunder (collectively the "Subject Matter").

9

 

--------------------------------------------------------------------------------

 

(b)Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Company, all Executive’s rights, title and interest in and to the Subject
Matter, and Executive further agrees to deliver to the Company any and all
drawings, notes, specifications and data relating to the Subject Matter, and to
execute, acknowledge and deliver all such further papers, including applications
for copyrights or patents, as may be necessary to obtain copyrights and patents
for any thereof in any and all countries and to vest title thereto to the
Company.  Executive shall assist the Company in obtaining such copyrights or
patents during the term of this Agreement, and at any time thereafter on
reasonable notice and at mutually convenient times, and Executive agrees to
testify in any prosecution or litigation involving any of the Subject Matter;
provided, however, after the Term of Employment that Executive shall be
compensated in a timely manner at the rate of $250 per day (or portion thereof),
plus out-of-pocket expenses incurred in rendering such assistance or giving or
preparing to give such testimony if it is required after the termination of this
Agreement.

 

12.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

(a)Executive acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to him or her or learned
by Executive during the course of Executive’s employment with the Company and
that it would be unfair to use that information or knowledge to compete with or
to otherwise disadvantage the Company. Executive shall not, during the Term of
Employment or at any time following the Term of Employment, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular course of Executive’s duties (including without limitation disclosures
to the Company's advisors and consultants), as required by law (in which case
Executive shall give the Company prior written notice of such required
disclosure) or with the prior written consent of the Board of Directors, to any
person, firm, corporation, or other entity, any confidential information
acquired by him or her during the course of, or as an incident to, Executive’s
employment or the rendering of Executive’s advisory or consulting services
hereunder, relating to the Company or any of its subsidiaries or affiliates, the
directors of the Company or its subsidiaries or affiliates, any supplier or
customer of the Company or any of their subsidiaries or affiliates, or any
corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, financial data,
competitive analyses, pricing policies, employee lists, personnel policies, the
substance of agreements with customers, suppliers and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
supplier lists, customer lists and any other documents embodying such
confidential information.  This confidentiality obligation shall not apply to
any confidential information, which is or becomes publicly available other than
pursuant to a breach of this paragraph 12(a) by Executive.

 

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the

10

 

--------------------------------------------------------------------------------

Company, all documents, records, reports, writings and other similar documents
containing confidential information, including copies thereof then in
Executive's possession or control shall be returned and left with the Company.

 

13.SPECIFIC PERFORMANCE

 

Executive agrees that if Executive breaches, or threatens to commit a breach of,
any enforceable provision of paragraphs 10, 11 or 12 (the "Restrictive
Covenants"), the Company shall have, in addition to, and not in lieu of, any
other rights and remedies available to the Company under law and in equity, the
right to have the Restrictive Covenants specifically enforced by a court of
competent jurisdiction, it being agreed that any such breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Executive of Executive’s right to contest whether such a breach or
threatened breach of any Restrictive Covenant has occurred. In the event of
litigation between the parties to this Agreement regarding their respective
rights and obligations under paragraphs 10, 11, or 12 hereof, the prevailing
party shall be entitled to recover from the other all attorneys’ fees and
expenses reasonably incurred in obtaining a ruling in the prevailing party’s
favor.    Any such damages, attorneys’ fees and costs shall be in addition to
and not in lieu of any injunctive relief that may be available to the Company.

 

14.AMENDMENT OR ALTERATION

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

15.GOVERNING LAW

 

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of the Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

16.SEVERABILITY

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

17.NOTICES

 

Any notices required or permitted to be given hereunder shall be sufficient if
in

writing, and if delivered by hand or courier, or sent by certified mail, return
receipt requested, to the addresses set forth above or such other address as
either party may from time to time designate in writing to the other, and shall
be deemed given as of the date of the delivery or of the placement of the notice
in the mail.

 

18.WAIVER OR BREACH

11

 

--------------------------------------------------------------------------------

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

19.ENTIRE AGREEMENT AND BINDING EFFECT

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties whether oral or written.  This Agreement may not be modified except upon
further written agreement executed by both parties. Executive agrees that the
Company may in its sole discretion, during the term of Executive’s employment
with the Company and thereafter, provide copies of this Agreement (or excerpts
of the Agreement) to others, including businesses or entities that may employ,
do business with, or consider employing Executive in the future.  Executive
further agrees that any subsequent change or changes in Executive’s duties,
compensation or areas of responsibility shall in no way affect the validity of
this Agreement or otherwise render inapplicable any of the provisions of
paragraphs 10 through 13 of this Agreement, which shall remain in full force and
effect except as may be modified by a subsequent written agreement.

 

20.SURVIVAL

 

Except as otherwise expressly provided herein, the termination of Executive's
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of paragraphs 7 through 26 hereof, which shall survive the
termination or expiration.

 

21.RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this paragraph 21 and paragraph 15.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations.  In the event the
parties fail to reach resolution of any such dispute within thirty (30) days
after entering into negotiations, either party may proceed to institute action
in any state or federal court located within the Commonwealth of Massachusetts,
which courts shall have exclusive jurisdiction, and each party consents to the
personal jurisdiction of any such state or federal court.  Both parties waive
their right to a trial by jury.

 

22.NON-DISPARAGEMENT

 

Executive agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers,
directors, trustees, and employees or the services or programs provided or to be
provided by the Company and the Company agrees not to make any disparaging,
critical or otherwise detrimental comments to any person or entity concerning
Executive.

 

12

 

--------------------------------------------------------------------------------

23.FURTHER ASSURANCES

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

24.SUBSIDIARIES AND AFFILIATES

 

For purposes of this Agreement:

 

(a)  “affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company, and “control” means the power to exercise a
controlling influence over the management or policies of an entity, unless such
power is solely the result of an official position with such entity; and

 

(b) “subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
similar governing body of a non-corporate entity) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% or more
of the assets on liquidation or dissolution.

 

25. HEADINGS

 

The paragraph headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 




13

 

--------------------------------------------------------------------------------

26.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

 

 

DESTINATION XL GROUP, INC.

 

 

By: /s/ David A. LevinDate: May 14, 2018

Name:David A. Levin

Its:  President, Chief Executive Officer

 

 

 

 

 

/s/ Allison SuretteDate: May 14, 2018

Allison Surette

 




14

 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF RELEASE

 

GENERAL RELEASE OF CLAIMS

 

1.[INSERT EXECUTIVE’S NAME] (“Executive”), for him- or herself and his or her
family, heirs, executors, administrators, legal representatives and their
respective successors and assigns, in exchange for good and valuable
consideration to be paid after the date of Executive’s termination as set forth
in the Employment Agreement to which this release is attached as Exhibit A (the
“Employment Agreement”), does hereby release and forever discharge Destination
XL Group, Inc. (the “Company”), its subsidiaries, affiliated companies,
successors and assigns, and their respective current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment.  Executive
acknowledges that the Company encouraged Executive to consult with an attorney
of Executive’s choosing, and through this General Release of Claims encourages
Executive to consult with his or her attorney with respect to possible claims
under the Age Discrimination in Employment Act (“ADEA”) and that Executive
understands that the ADEA is a Federal statute that, among other things,
prohibits discrimination on the basis of age in employment and employee benefits
and benefit plans.  Without limiting the generality of the release provided
above, Executive expressly waives any and all claims under ADEA that he or she
may have as of the date hereof.  Executive further understands that by signing
this General Release of Claims he or she is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments pursuant to paragraph 7 of the Employment Agreement, or any accrued but
unpaid benefits under any employee benefit plan maintained by the Company (ii)
any rights or claims that may arise as a result of events occurring after the
date this General Release of Claims is executed, (iii) any indemnification
rights Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy,  (v) any rights as a holder of equity securities of the Company, and
(vi) any rights or claims that, by law, may not be waived, including claims for
unemployment compensation and workers' compensation.  Nothing contained in this
Agreement prevents Executive from filing a charge, cooperating with or
participating in any investigation or proceeding before any federal or state
Fair Employment Practices Agency, including, without limitation, the Equal
Employment Opportunity Commission, except that Executive acknowledges that he or
she will not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding.

2.Executive represents that he or she has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his or her employment, or
any other matter arising

15

 

--------------------------------------------------------------------------------

on or prior to the date of this General Release of Claims, and covenants and
agrees that he or she will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his or
her right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his or her rights under ADEA.

3.Executive hereby acknowledges that the Company has informed him or her that he
or she has up to twenty-one (21) days to sign this General Release of Claims and
he or she may knowingly and voluntarily waive that twenty-one (21) day period by
signing this General Release of Claims earlier.  Executive also understands that
he or she shall have seven (7) days following the date on which he or she signs
this General Release of Claims within which to revoke it by providing a written
notice of his or her revocation to the Company.

4.Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within the Commonwealth.

5.Executive acknowledges that he or she has read this General Release of Claims,
has been advised that he or she should consult with an attorney before executing
this general release of claims, and that he or she understands all of its terms
and executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6.This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

[INSERT EXECUTIVE’S NAME]

 

16

 

--------------------------------------------------------------------------------

 